Citation Nr: 1223177	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  09-13 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a hearing acuity disorder, to include Labyrinthitis and Meniere's disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Veteran served on active duty from August 1965 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).

In January 2011, the Board found that the Veteran's claim of entitlement to service connection for a hearing acuity disorder encompassed Labyrinthitis and Meniere's disease, in addition to bilateral hearing loss and tinnitus.  As such, the Board re-captioned the claim as a single issue.  Based on a review of the Veteran's claims file, the Board found that a remand was required in order for additional development to be undertaken, to include affording the Veteran a VA examination.  However, because bilateral hearing loss and tinnitus are disorders within the realm of an audiologist's expertise, and an Ear, Nose, and Throat specialist was required to address Labyrinthitis and Meniere's disease, development subsequent to the January 2011 remand, with respect to VA examinations, was bifurcated.  In other words, two separate opinions were required to fully address the diagnostic and etiological questions presented by the Veteran's claim.  In November 2011, the Board found that a February 2011VA examination concerning bilateral hearing loss and tinnitus, and a March 2011 VA examination concerning ear disease were both inadequate for purposes of determining service connection.  As such, the Board remanded the Veteran's claim to in order to obtain supplemental opinions from the examiners or afford the Veteran new VA examinations.  As will be discussed below, the supplemental opinion provided by the February 2011 VA examiner regarding the Veteran's bilateral hearing loss and tinnitus was adequate and, thus, this aspect of his claim is ripe for adjudication.  The supplemental opinion from the March 2011 VA examiner was not adequate and, thus, another remand is required.  As such, the Board has re-captioned the Veteran's claim as separate issues and they will be addressed as such herein.

The issue of entitlement to service connection for a hearing acuity disorder, to include Labyrinthitis and Meniere's disease, will be addressed in the remand portion of the decision below and is remanded to the RO via the Appeals Management Center in Washington, DC. 


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss is not related to his active military service.

2.  The Veteran's current tinnitus is not related to his active military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Prior to the initial adjudication of the claims of entitlement to service connection for bilateral hearing loss and tinnitus, the RO's March 2006 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman, 19 Vet. App. at 486.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is required to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in this case.  The RO obtained the Veteran's service treatment records and his identified VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran was afforded a VA examination regarding his bilateral hearing loss and tinnitus in August 2007, which was deemed inadequate for purposes of determining service connection because the examiners did not address Labyrinthitis and Meniere's disease.  However, as these disorders are no longer aspects the Veteran's claims at issue herein, the failure to contemplate them in the August 2007 VA examination is no longer relevant.  As such, the Board finds that the August 2007 VA examination is adequate for purposes of determining service connection for bilateral hearing loss and tinnitus.  The examiner reviewed the Veteran's relevant service and post-service treatment records, considered the Veteran's statements, and performed a thorough clinical evaluation, including considering other potential etiologies, including ototoxic drugs.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).  The Veteran was afforded another VA audiological examination in February 2011, with a January 2012 addendum.  In addition to reviewing the Veteran's relevant treatment records, the Veteran's statement, and administering a clinical examination, the examiner discussed the Veteran's post-service noise exposure.  As such, when viewed together, the February 2011 VA examiner, with January 2012 addendum, is adequate for purposes of determining service connection.  Id.  The Board also considered the holding in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), which requires VA audiologist to describe the functional effects of a hearing loss disability in the examination report.  In the January 2012 addendum to the February 2011 VA examination, the examiner stated that the Veteran would have difficulty with soft-spoken voices, and that the television and radio would have to be listened at increased volumes.  The examiner also found that the Veteran would have difficulty hearing in noisy environments, but the he would "do quite well" with hearing aids given his good speech recognition scores.  If the January 2012 addendum was deficient in terms of the functional effects of the Veteran's bilateral hearing loss, the Veteran must demonstrate prejudice due to any such deficiency.  Id.  To date, the Veteran has not advanced an argument that the January 2012 addendum was deficient in any respect or that he was prejudiced thereby.

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination) (2009).

Historically, the Veteran served on active duty from August 1965 to July 1967.  In January 2006, the Veteran submitted claims of entitlement to service connection for bilateral hearing loss and tinnitus.  After these claims were denied in an October 2007 rating decision, the Veteran perfected an appeal.  In January 2011, the Board remanded the Veteran's claim finding that additional development was required.  Specifically, the Board found that the Veteran's claim then encompassed Labyrinthitis and Meniere's disease, but the VA examinations afforded to the Veteran were limited to bilateral hearing loss and tinnitus.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) citing Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Consequently, in order to satisfy VA's duty to assist, the Board found that additional VA examinations were required.  Further, the Board directed the RO to request that the Veteran submit or identify any additional relevant evidence pertaining to treatment for bilateral hearing loss, tinnitus, Labyrinthitis, and Meniere's disease.

In February 2011, the RO sent the Veteran a letter requesting him to submit or identify relevant evidence that was not already associated with his claims file.  Later that month, he was afforded a VA audiological examination wherein the examiner addressed bilateral hearing loss and tinnitus, but stated that Labyrinthitis and Meniere's disease were better addressed by an Ear, Nose, and Throat specialist.  The RO then re-adjudicated the Veteran's claim in a March 2011 supplemental statement of the case before remitting it to the Board for further appellate review.  

In November 2011, the Board found that the February 2011 VA examination was not adequate because the examiner failed to include a rationale for the rendered opinion.  Nieves-Rodriguez, 22 Vet. App. at 304.  As such, the Board found that another remand was necessary in order to obtain a supplemental opinion from the February 2011 VA examiner or to afford the Veteran another VA examination.

In January 2012, the RO obtained an addendum to the audiological examination from the February 2011 VA examiner.  Thereafter, the RO re-adjudicated the Veteran's claim in a March 2011 supplemental statement of the case and remitted it to the Board for further appellate review.  Based on a review of the Veteran's claims file, the Board finds that the RO substantially complied with the directives of the January 2011 and November 2011 remands.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, an additional remand for corrective action is not required.  As discussed in the Introduction, the Board is remanding a claim of entitlement to service connection for a hearing acuity disorder, to include Labyrinthitis and Meniere's disease.  As such, the analysis herein will be limited to the evidence pertaining to the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of inservice occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an inservice injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

According to the Veteran's April 1965 induction examination, his ears, including internal and external canals, and ear drums were normal based upon a clinical findings.  An audiological evaluation resulted in puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5 (15)
0 (10)
0 (10)
10 (15)
LEFT
20 (35)
5 (15)
10 (20)
10 (20)
20 (25)

(Note: Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.).  

There was no indication that the Veteran complained of or was treated for bilateral hearing loss and/or tinnitus on this occasion.  Indeed, in a contemporaneous report of medical history, the Veteran specifically denied then having or ever having ear trouble.

The Veteran's service treatment records were silent as to complaints of or treatment for bilateral hearing loss and/or tinnitus.  Upon separation in July 1967, the Veteran underwent an examination that demonstrated that his ears, including internal and external canals, and ear drums were clinically normal.  No audiological, whispered voice, or spoken voice testing was administered.  However, the Veteran was assigned scores of "1" for each aspect of his "PULHES" profile, including his hearing and ears.  Generally, a "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to a 4 (medical condition or physical defect that is below the level of medical fitness required for retention in the military service).  The "P" stands for "physical capacity or stamina," the "U" indicates "upper extremities," the "L" is indicative of "lower extremities," the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stands for "psychiatric condition."  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  

Additionally, upon separation, there was no indication that the Veteran complained of or was treated for bilateral hearing loss and/or tinnitus.  Significantly, a contemporaneous report of medical history demonstrated that the Veteran denied then or ever experiencing ear trouble or hearing loss.

Service personnel records demonstrated that the Veteran's military occupational specialty was Transportation Supply and Parts Specialist, and that he served in the Republic of Vietnam from July 1966 to June 1967.

In his January 2006 claim, the Veteran attributed his current bilateral hearing loss and tinnitus to inservice exposure to "military combat noise."  Specifically, the Veteran claimed that he experienced decreased hearing acuity since he was exposed to turbine-driven aircraft while serving in the Republic of Vietnam.

According to an August 2006 private treatment report, the Veteran complained of "ringing" in his ears.  The Veteran also endorsed a "long[-]standing history of...tinnitus and hearing loss."  The Veteran did not provide further details as to the circumstances giving rise to or the course of either his bilateral hearing loss or tinnitus.  Upon physical examination, there was cerumen impaction, bilaterally, which was removed.  The assessment did not include diagnosis of either bilateral hearing loss or tinnitus.

In August 2007, the Veteran underwent a VA audiological examination to ascertain the presence of bilateral hearing loss and/or tinnitus and, if any, whether they were incurred in or due to his active duty service.  The Veteran complained of bilateral hearing loss and tinnitus.  He relayed to the examiner that he served in the Republic of Vietnam as a Supply Specialist near a flight line and helicopters.  He denied a family history of bilateral hearing loss and tinnitus, and stated that he denied any known use of ototoxic medications.  He endorsed hunting as a youth and following his service separation.  He also reported working in an automotive plant as a painter for 19 years, and then in a metal shop for 6 years.  He expressed a belief that both his bilateral hearing loss and tinnitus began during his military service.  An audiological examination revealed puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
40
55
65
LEFT
25
40
45
65
85

After administering speech discrimination testing, the diagnosis was bilateral, sloping mild to severe sensorineural hearing loss, worse in the left ear.  The examiner then opined:

[R]eview of the [claims] file reveals pre induction physical of April [19]65 that shows a normal right ear and a [6000 Hertz] loss in the left ear.  [T]he [Veteran] entered the military with hearing loss.  [H]is exit physical does not show audio[logical] testing of any type.  [H]owever his separation medical [history] shows the [Veteran] denies hearing loss or ear problems at exit.  [W]hile the [Veteran] did work around noise in the military, he denied having ear or hearing problems at exit.  [G]iven this, and the fact that he did not serve in combat, and he has post military noise exposure, it is my opinion that it is not as likely as not that the hearing loss or tinnitus is related to his military service.

In June 2008, the Veteran submitted a statement wherein he asserted that he was a Supply Clerk during his active duty service, and that he was stationed with the "118/573" Assault Helicopter home, which was stationed at Bein Hoa Air Base.  Given his military occupational specialty, the Veteran stated that he worked in close proximity to the air field, and said that his shop was located at the end of the runway.  He stated that aircraft were taking off and landing "just over our heads" 24 hours per day.  He contended that he was exposed to hazardous noises during his active duty service without the benefit of the appropriate hearing protection.

In a September 2008 letter, K.S., a private audiologist, wrote that the Veteran reported being assigned to a "combat helicopter unit" as a Flight Clerk.  As a Flight Clerk, the Veteran stated that his primary jobs involved working on and flying in helicopters, which entailed maintaining the aircraft, manning the gun mount, transporting troops and supplies.  The Veteran also stated that he "regularly" volunteer for combat missions, during which a 50-calibur machine gun was "constantly" fired and they were attacked by mortars.  The Veteran stated that he was not provided hearing protection during his active service.  He then stated that he first became aware of his hearing loss and tinnitus during his active duty service, and that he was fitted for hearing aids three months after his service separation.  He was unable to tolerate the use of the hearing aids, however, because of outer ear infections due to the materials.  Following his active duty service, the Veteran endorsed working at an automotive plant in the paint department for 19 years, before moving to a "machine area" where hearing protection was required "at all times."  He denied that his occupation with the automotive plant exposed him to any significant noise, denied any recreational noise exposure, and denied a history of middle ear infections, ear pain, ear surgery, and a relevant family history.  After reviewing the Veteran's service treatment records and previous examination reports of record, K.S. opined as follows:

It is my professional opinion based on the history provided and the results of these exam[inations] that [the Veteran]'s hearing loss and tinnitus is [sic] more likely that not related to his military noise exposure.

In February 2011, the Veteran underwent another VA audiological examination.  During the examination, the Veteran reported that he was exposed to noise associated with helicopters.  He further stated that he worked in an automotive assembly plant for 25 years and that he used to hunt and shoot recreationally.  The Veteran described his current tinnitus as a "severe high-pitched sound."  He claimed that he first notice tinnitus during his active duty service, but expressed no opinion as to the etiology thereof.  He denied a family history of hearing loss, use of ototoxic medications, and ear surgery.  He complained of dizziness and reported a right ear infection ten years prior to this examination.  Audiological testing demonstrated the following puretone threshold:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
50
60
70
LEFT
25
40
50
60
85

After administering speech recognition testing, the diagnosis was mild to moderately severe right ear sensorineural hearing loss, and mild to severe left ear sensorineural hearing loss, with "good" speech recognition, bilaterally.  The examiner then opined:

There were no complaints of or treatment for hearing loss or tinnitus in the [V]eteran's [service medical records].  He stated at the time of his separation physical that he did not have hearing loss or ear trouble.  I am in agreement with the previous [August 2007 VA examiner] that it is not as likely as not that the [V]eteran's hearing loss and tinnitus are related to acoustic trauma in the military.

In a January 2012 addendum to the February 2011 opinion, the examiner indicated that the Veteran's claims file was reviewed and opined as follows:

My opinion remains the same as stated in my February 16, 2011 opinion, in which I stated I was in agreement with the [August 2007 VA examiner].  There were no complaints of or treatment for tinnitus or hearing loss while the [V]eteran was in the military.  He denied hearing loss and ear trouble at the time of his separation physical.  An audiometric evaluation was not done at that time.  There is no evidence of hearing loss or tinnitus while in the military.  He separated from the military in 1967 and subsequently worked in an automotive assembly plant for twenty-five years.  He was a hunter and a recreational shooter.  There are sources of noise exposure and would likely have had an affect on his hearing.  In my opinion it is not as likely as not that his current hearing loss and tinnitus are related to his military service.

The earliest evidence of record wherein the Veteran was treated for bilateral hearing loss was dated decades after his service discharge.  Specifically, in August 2006, the Veteran complained of "long history" of bilateral hearing loss and tinnitus.  This more than 39-year period without complaints or treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  During the pendency of this appeal, however, the Veteran asserted that he experience bilateral hearing loss and tinnitus during and continuously after his active duty separation.  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303.  Lay evidence of symptomatology is pertinent to a claim for service connection if corroborated by medical evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126-127 (1993).  Accordingly, the Board must consider the lay evidence submitted by the Veteran regarding his audiological symptoms during and since his service separation.

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469-70.  Lay evidence is competent and sufficient in certain instances related to medical matters.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Specifically, such instances include establishing a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id. at 1377.  Similarly, when a disorder may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 307; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  

The Veteran's assertions that he continuously experienced bilateral hearing loss and tinnitus since active service discharge are considered competent evidence as to the presence of observable symptoms such as decreased hearing acuity and ringing in his ears.  Layno, 6 Vet. App. at 469-70.  While the Veteran's statements have been deemed competent evidence as to the presence of bilateral hearing loss and tinnitus, the Board does not find this is credible.  Id. at 469.  

Although the Veteran now claims that his bilateral hearing loss and tinnitus were present during and since his active duty service, his service treatment records were silent as to complaints of or treatment for either bilateral hearing loss or tinnitus.  Significantly, his July 1967 separation examination report did not demonstrated any complaints of, treatment for, or clinical findings of bilateral hearing loss or tinnitus.  Further, a July 1967 report of medical history showed that the Veteran specifically denied then or ever experiencing ear trouble or hearing loss.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by a veteran).  Additionally, during the September 2008 private audiological examination, the Veteran reported that he "regularly" volunteered for combat missions, was exposed to noise associated with the "constant" firing of a 50-calibur machine gun, and received mortar attacks, all without the benefits of hearing protection.  However, in his January 2006 claim and during both the August 2007 and February 2011 VA examinations, the Veteran did not report these sources of inservice noise exposure, limiting his exposure to noise associated with military aircraft taking off and landing.  During the September 2008 private audiological examination, the Veteran also did not report a history of hunting and recreational shooting.  Indeed, he denied a history of significant recreational noise exposure.  The Veteran also reported to the September 2008 private audiologist that he was fitted for hearing aids within three months of his service separation; a contention that he did mention during either the August 2007 or February 2011 VA examination.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (noting that the credibility of statements may be impeached by inconsistent statements and consistency with other evidence).  Based on the above, the Board finds that the Veteran's statements are not credible evidence as to experiencing bilateral hearing loss and tinnitus during and since his active duty service.  As such, the Board finds that service connection for bilateral hearing loss and tinnitus is not warranted on the basis of continuously experiencing symptoms since his active duty service.  38 C.F.R. § 3.303(b).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Board is also mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The Board may favor the opinion of one competent medical expert over that of another provided the reasons therefore are stated.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).

The only positive medical opinion of record was the September 2008 letter from the private audiologist, K.S.  The September 2008 private audiologist based the provided opinion on the Veteran's report of inservice experiences and a review of the clinical evidence of record.  There was no indication that K.S. administered any additional audiological tests.  Indeed, K.S. stated that the rendered opinion was based on the clinical findings of record.  With respect to his inservice experiences, the Veteran reported to K.S. that he, in additional to exposure to noise associated with military aircraft, "regularly" participated in combat missions, received mortar fire, and was exposed to noise associated with small-arms fire.  However, his service treatment and personnel records did not support the occurrence of these inservice events, and he did not report any of these experiences to either the August 2007 or the February 2011 VA examiner.  In his January 2006 claim and during the August 2007 and February 2011 VA examinations, the Veteran limited his inservice noise exposure to noise associated military aircraft taking off and landing.  Indeed, the Veteran elaborated by saying that his shop was located at the end of an airstrip at Ben Hoa Air Base and that military aircraft were taking off and landing 24 hours per day.  During the September 2008 private evaluation, the Veteran also denied a history of significant recreational noise exposure and stated that he was fitted for hearing aids three months after his service separation, whereas he endorsed a history of recreational hunting and shooting and failed to mention any prior treatment for bilateral hearing loss or tinnitus during the August 2007 and February 2011 VA examinations.  Based on the above, the Board finds that the Veteran's statements during the September 2008 private audiological examination are not credible evidence of inservice and post-service events.  His service treatment and personnel records did not demonstrate that the Veteran participated in combat operations, and his statements conflicted with the histories he provided to VA examiners on two separate occasions.  Caluza, 7 Vet. App. at 511.  Further, although the Veteran was provided ample opportunity to submit or identify evidence in support of his claims, there was no evidence demonstrating that he was fitting for hearing aids within three months following his service separation.  Significantly, upon separation, a clinical evaluation revealed no audiological abnormalities, he denied then or ever having ear trouble or hearing loss, and his profile demonstrate a high level of fitness regarding his hearing and ears.  Consequently, the September 2008 opinion provided by K.S. was predicated on an incomplete or incorrect factual basis and, thus, is not probative evidence.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

The August 2007 and February 2011 VA examiners administered thorough audiological evaluations, reviewed the Veteran's service treatment records, took into consideration the Veteran's statements, and considered other etiologies.  As such, the Board is more persuaded by the opinions rendered by the August 2007 and February 2011 VA examiners than K.S.'s September 2008 letter.  Schoolman, 12 Vet. App. at 310-11; Winsett v. West, 11 Vet. App. at 424-25; Reonal, 5 Vet. App. at 460-61.

In this, and in other cases, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Other than the Veteran's statements and the September 2008 letter from a private audiologist, there was no post-service evidence of record that related the Veteran's bilateral hearing loss and/or tinnitus to his active duty service or to any event therein.  The only competent and probative etiological opinions of record were those of the August 2007 VA examiner and the February 2011 VA examiner, which were negative to the Veteran's claim.

To the extent that the Veteran asserts that his current bilateral hearing loss and tinnitus are related to his active duty service, the Board finds that the matter of the determination of the origin of hearing loss, where the credible evidence first demonstrates such disorders many years after service with many potential intervening causes, is more suited to the realm of medical, rather than lay expertise.  The precise determination of one etiology when there are several potential origins is too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological opinions.  Jandreau, 492 F.3d at 1377.  Consequently, the Veteran's assertions do not constitute competent evidence of etiology in this case.

Accordingly, service connection for bilateral hearing loss and/or tinnitus is not warranted as the most probative evidence shows that the Veteran's current bilateral hearing loss and tinnitus are not related to his military service, to include as due to noise exposure.  In reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss and tinnitus, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

In November 2011, the Board remanded the Veteran's claim of entitlement to a hearing acuity disorder, to include Labyrinthitis and Meniere's disease, for further development.  Specifically, the Board found that a March 2011 VA examination was inadequate for purposes of determining service connection and, thus, a remand was required in order to obtain a supplemental opinion or to afford the Veteran an additional VA examination.  The Board directed the RO to request that the March 2011 VA examiner provide a supplemental opinion as to whether any current hearing acuity disorder, including Labyrinthitis and Meniere's disease, was related to the Veteran's active duty service, to include as due to acoustic trauma.  In so doing, the examiner was directed to review all of the relevant evidence of record and provide a thorough rationale for the rendered opinion.  

In January 2012, the Veteran's claims file was made available to and reviewed by the March 2011 VA examiner.  After reviewing the Veteran's relevant treatment history and statements, the examiner stated that the Veteran did not complain of either Labyrinthitis or Meniere's disease during the March 2011 VA examination, which was why neither disorder was addressed in the examination report.  In reviewing the records in January 2012, the examiner noted a St. Louis University Center for Circulatory Disorders consultation report dated in August 2010, wherein the Veteran endorsed a "long" history of vertigo dating for several years.  The examiner interpreted this history as being 2 to 3 years in duration.  The August 2010 report demonstrated that the Veteran previously underwent extensive testing that ultimately suggested an inner ear problem.  The examiner then discussed the Veteran's other significant medical problems and, "based strictly" on the St. Louis University report, the diagnosis was a peripheral vestibular disorder.  The examiner then stated that there was no evidence of ototoxic drugs having an impact on the Veteran hearing or dizziness, and, thus, it was the examiner's opinion that "any" present vestibular disorder was not due to any history of acoustic trauma, and that "they" (meaning "any present vestibular disorders") were not due to any medication treatment of a service-connected disability.  The examiner then reiterated that the provided opinion was based solely on the August 2010 report, and that none of the discussed information was gathered from the Veteran.

In the January 2012 supplemental opinion, the examiner based the rendered diagnosis and opinion "strictly" on the findings contained in the August 2010 St. Louis University Center for Circulatory Disorders report, and not on a review of all the evidence of record.  Further, following the specific diagnosis of peripheral vestibular disorder, the examiner opined that "any" present vestibular disorder was not due to or a result of inservice acoustic trauma.  Use of the word "any" suggests that there are more present vestibular disorders beyond the diagnosed peripheral vestibular disorder.  If so, the examiner needs to address each such disorder.  Moreover, the examiner limited the delivered opinion to whether or not there was an etiological relationship between the Veteran's alleged inservice acoustic trauma and any current hearing acuity disorder.  In the November 2011 remand, the Board directed the examiner to provide an opinion as to whether any current hearing acuity disorder was related to the Veteran's service, to include inservice acoustic trauma.  Limiting the opinion to acoustic trauma does not substantially comply with the remand directives.  Finally, in rendering the opinion that any present vestibular disorder was not related to the inservice acoustic trauma, the examiner did not provide an underlying rationale.  Nieves-Rodriguez, 22 Vet. App. at 304.  Based on the above, the Board finds that the January 2012 supplemental opinion is inadequate for purposes of determining service connection

Because the January 2012 supplemental opinion is inadequate, the Board finds that the RO did not substantially comply with the directives of the November 2011 remand.  RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall, 11 Vet. App. at 271.  Thus, the Board finds that another remand for corrective action is required. 

Additionally, "[o]nce VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  Barr, 21 Vet. App. at 311.  Thus, in order to satisfy VA's duty to assist, the Board finds that a remand is warranted in order to obtain another supplemental opinion from the March 2011 VA examiner or to afford the Veteran a VA examination.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is remanded for the following action:

1. The RO must request the March 2011 VA examiner to provide a supplemental opinion.  The examiner must opine as to the nature of any current hearing acuity disorder, to include specific determinations as to whether Labyrinthitis and/or Meniere's disease is/are present.  If either is not present, the examiner must so state.  The examiner must then opine as to whether any current hearing acuity disorder (other than bilateral hearing loss and tinnitus) was incurred in or due to the Veteran's active duty service, to include, but limited to, inservice acoustic trauma.  Further, the examiner must opine as to whether any found hearing acuity disorder (other than bilateral hearing loss and tinnitus) is due or aggravated by the Veteran's service-connected disabilities, to include consideration of the medication(s) prescribed to treat the service-connected disabilities.  The Veteran's claims file must be provided to and contemporaneously reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  All rendered opinions must be accompanied by a thorough rationale.  The prepared report must be typed.

2.  If the March 2011 VA examiner is not available to render the requested opinions, the Veteran must be afforded another VA examination to determine the nature of any current hearing acuity disorder, to include specific determinations as to whether Labyrinthitis and/or Meniere's disease is/are present.  If either or both is not present, the examiner must so state.  The examiner must then opine as to whether any current hearing acuity disorder (other than bilateral hearing loss and tinnitus) was incurred in or due to the Veteran's active duty service, to include, but not limited to, acoustic trauma.  Further, the examiner must opine as to whether any found hearing acuity disorder (other than bilateral hearing loss and tinnitus) is due or aggravated by the Veteran's service-connected disabilities, to include consideration of the medication(s) prescribed to treat the service-connected disabilities.  The Veteran's claims file must be provided to and contemporaneously reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  All rendered opinions must be accompanied by a thorough rationale.  The prepared report must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for an examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claim on appeal, to include consideration of all relevant evidence submitted since the March 2012 supplemental statement of the case.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


